Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed 08/11/2022 has been entered. Currently, claims 1-20 remain pending in the application. Independent claims 1 and 19 were amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 1-2, 4, and 19, were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 05/05/2022. 
Response to Arguments
2.	Applicant’s amendment to independent claims 1 and 19 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 05/05/2022.
Applicant’s arguments, see Remarks on Pages 2-4, filed 08/11/2022, with respect to the rejection of claims 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Ish (US Patent Pub. No. 20190314542), Weskott (EP 2087863 A1), Bercot (FR 2836824 A1), Thurn (EP 2873374 A1), Basaj (U.S. Patent No. 5848983), Schulte (U.S. Patent Pub. No. 20100137769), Thibodo (U.S. Patent No. 5947915), Starkey et al. (WO 2017055858 A1), Sun et al. (CN 1060398 A), and Repossi (U.S. Patent Pub. No. 20180343990).
Claim Objections
3.	Claims 1, 12, and 19 are objected to because of the following informalities:  
Claim 1, line 4, rephrase “size to fit the finger” to read --size configured to fit the finger--. In claim 1, line 9, rephrase “concave side to receive the finger” to read --concave side configured to receive the finger--.
In claim 12, line 2, rephrase “receive the straps to attach the straps” to read --receive the first, second, and third straps to attatch the first, second, and third straps--.
In claim 19, line 2, rephrase “finger om a straight position” to read --finger in a straight position--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 12-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) and in further view of Bercot (FR 2836824 A1).
Ish disclose a splint (Paragraphs 20, 23-24, 30, and 60, splint for a finger joint formed of a malleable material that is heated into a mold corresponding to an anatomical shape of a user’s finger joint and then hardened and fixated into the molded shaped form for providing rigid orthopedic support immobilizing the finger joint by partially wrapping around the finger joint) for immobilizing a joint of a finger, the splint comprising: a splint body (Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint) having a monolithic structure and having a size configured to fit the finger, the splint body having a partial-cylindrical shape (Paragraph 20, 23-24, 30 and 60, once the splint body is hardened and fixed into shape, the splint body partially wraps around the finger joint having a formed partial cylindrical shape matching the cylindrical shape of user’s finger at the finger joint) before application to the finger (Paragraph 20, 23-24, 30 and 60, hardened finger splint fixed into shape stays the same shape prior to application to the finger as during application to the finger because the splint was molded to correspond to the shape of the finger), the splint body being rigid (Paragraphs 20, 23-34, 30, and 60, splint is rigid when hardened and fixed into its partial cylindrical shape) to maintain the partial-cylindrical shape after application to the finger, wherein the partial-cylindrical shape has a longitudinal axis (Paragraphs 20, 23-24, 30, and 60, longitudinal axis of finger splint matches length direction of user’s finger) which, when the splint body is applied to the finger, corresponds to a length direction of the finger, the splint body having a concave side (Paragraphs 20, 23-24 and 60, once the splint body is hardened and fixed into shape, the splint body partially wraps around the finger joint having a formed partial cylindrical shape matching the cylindrical shape of user’s finger at the finger joint. The partial cylindrical shape forms a concave side configured to receive the finger) configured to receive the finger and conform to and partially surround the finger, the splint body having a width (Paragraphs 20, 23-24, 30, and 60, width of finger splint that extends between first and second edges that partially wrap around a user’s finger, corresponds to a width of a user’s finger), extending between first and second edges of the splint body, respectively, to partially surround the finger and having a length (Paragraphs 20, 23-24, 30, and 60, length of finger splint on longitudinal axis of finger splint that matches length direction of user’s finger); the monolithic structure of the splint body having a periphery (Paragraphs 20, 23-24, 30, and 60, perimeter edges of finger splint that partially surround finger); and straps (Paragraphs 20, 23-24, 30, 50, and 60, fastening strips received in slits on respective end rim portions as well as central portion of the finger splint to wrap around side of user’s finger that is not supported by the partially surrounding finger splint body) configured to wrap around the finger to secure the splint body to the finger, the straps including: at least a first strap (Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger) attached to a first end portion (Paragraph 50, first end rim portion)  and configured for use to wrap around the finger; at least a second strap (Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger) attached to a second end portion (Paragraph 50, second end rim portion) and configured for use to wrap around the finger; and at least a third strap (Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) attached to a central portion (Paragraph 50, central portion) and configured for use to wrap around the finger.
However, Ish fails to explicitly disclose the splint for immobilizing a proximal interphalangeal (PIP) joint of a finger in a straight position while allowing a distal interphalangeal (DIP) joint of the finger to be flexed; the longitudinal axis corresponds to a length direction of the finger with the PIP joint in the straight position; the concave side configured to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger; the width extending between first and second edges of the splint body along lateral and medial sides of the finger; the length to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger to maintain the finger straight at the PIP joint, wherein the length does not extend across the DIP joint; the periphery defining a central opening of the splint body, the periphery of the monolithic structure including: a first base configured to partially surround the finger from the palmar side at the proximal phalanx of the finger; a second base configured to partially surround the finger from the palmar side at the middle phalanx of the finger; and opposing sides including the first and second edges of the splint body, that extend between the first and second bases and are configured for placement on opposing lateral and medial sides of the finger to maintain the finger straight at the PIP joint; the straps configured to wrap around a dorsal side of the finger; the first strap attached to the first base and configured for use to wrap around the proximal phalanx of the finger; the second strap attached to the second base and configured for use to wrap around the middle phalanx of the finger; the third strap attached to at least one of the opposing sides between the first base and the second base.
Weskott teaches an analogous splint 1A (Paragraphs 16, 35, 38-39, 41 and Figure 1, index finger orthosis 1A with annular brackets 3,4 that are located at the ends of the orthosis 1A and come to lie distally and proximally of a PIP joint 13’ for immobilizing PIP joint 13’) for immobilizing a proximal interphalangeal (PIP) joint 13’ of a finger while allowing a distal interphalangeal (DIP) joint (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) of the finger to be flexed; the analogous longitudinal axis (Paragraphs 16, 19, 41, and Figure 1, length direction of finger orthosis 1A matches length direction of a proximal interphalangeal joint 13’ from a proximal phalanx to a middle phalanx) corresponds to a length direction of the finger with the PIP joint; the analogous concave side (Paragraphs 16, 41 and Figure 1, annular brackets 3,4 form concave side to receive index finger from palmar side to partially surround the finger from the palmar side) configured to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger; the analogous width (Paragraphs 16, 38-39, 41 and Figure 1, annular brackets 3,4 has width from each respective end wing 17 forming a width with a web 5 defining first and second edges along lateral and medial sides of the index finger to partially surround the finger) extending between analogous first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14 along medial and lateral sides of the finger) of the analogous splint body 3,4,5 (Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) along lateral and medial sides of the finger; the analogous length (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger to maintain the finger at the PIP joint, wherein the analogous length (Paragraphs 16, 19, 41, and Figure 1) does not extend across the DIP joint; the analogous periphery 14,17 (Paragraphs 16, 38-39, 41 and Figure 1, wings 17 and side frames 14) defining a central opening 25 (Paragraph 41 and Figure 1, central opening 25) of the analogous splint body 3,4,5, the analogous periphery 14,17 of the analogous monolithic structure (Paragraph 41 and Figure 1, material development laid flat in one plane of the orthosis 1A forming a monolithic blank structure with size to fit finger) including: a first base 17 (Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4 partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) configured to partially surround the finger from the palmar side at the proximal phalanx of the finger; a second base 17 (Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3 partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17) configured to partially surround the finger from the palmar side at the middle phalanx of the finger; and opposing sides 14 (Paragraph 38 and Figure 1, lateral and medial wings 5 forming lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17 on medial and lateral sides of a user’s finger) including the analogous first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the analogous splint body 3,4,5, that extend between the first 17 and second 17 bases and are configured for placement on opposing lateral and medial sides of the finger to maintain the finger at the PIP joint.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the splint body of the finger splint of Ish, so that the splint body is applied on a palmar side of a PIP joint with a length extending from a first base on a proximal phalanx to a second base on a middle phalanx with opposing sides formed therebetween on lateral and medial sides of a finger to define a central opening, as taught by Weskott, in order to provide an improved splint with an enhanced splint body that allows for support on a palmar side of a PIP joint with the opposing sides that support the PIP joint at lateral and medial sides of a finger joint and the central opening that does not provide pressure from a palmar side at the PIP joint for desirable and comfortable immobilization (Weskott, Paragraphs 16, 38-39, 41).
Therefore, the combination of Ish in view of Weksott discloses straps (Modification of Paragraphs 20, 23-24, 30, 50, and 60 of Ish in view of Paragraphs 16, 38-39, 41 and Figure 1 of Weskott,  fastening strips of Ish that connect to the rim and central portions of the splint body of Ish, wherein the splint body wraps around a palmar side of a user’s finger, as taught by Weksott, such that the fastening strips of Ish wrap around a dorsal side of a finger) configured to wrap around a dorsal side of the finger, the straps including: at least a first strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger) attached to the first base (Weskott, Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4, defining a proximal first end rim portion, partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) and configured for use to wrap around the proximal phalanx of the finger; at least a second strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger) attached to the second base (Weskott, Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3, defining a distal second end rim portion, partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17) and configured for use to wrap around the middle phalanx of the finger; and at least a third strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) attached to at least one of the opposing sides (Weskott, Paragraph 38 and Figure 1, lateral and medial wings 5 forming lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17 on medial and lateral sides of a user’s finger) between the first base (Weskott, Paragraph 39 and Figure 1)  and the second base (Weskott, Paragraph 39 and Figure 1).
However, the combination of Ish in view of Weskott fails to explicitly disclose immobilizing in a straight position. 
Bercot teaches an analogous splint (Page 2/12, line 1 and Figure 1, dorsal splint for immobilizing a distal interphalangeal joint in an extension straight position) for immobilizing a finger joint in a straight position. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the PIP finger splint of Ish in view of Weskott, so that the splint immobilizes and maintains the PIP joint in a straight extended position, as taught by Bercot, in order to provide an improved splint with an enhanced splint body that maintains a finger in a straight extended position for preventing any injury due to finger joint flexion (Bercot, Page 2/12, line 1).
Regarding claim 2, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above and further discloses wherein the third strap (Modification of Paragraphs 20, 23-24, 30, 50, and 60 of Ish in view of Paragraph 38 and Figure 1 of Weskott, third fastening strip of Ish at central portion of finger splint body of Ish, wherein the central portion of the splint body comprises the opposing sides at the PIP joint, as taught by Weskott, such that the third fastening strip of Ish wraps around the PIP joint located at a central portion of the finger splint body) is configured for use to wrap around the finger at the PIP joint and the first strap (Modification of Paragraphs 20, 23-24, 30, 50 and 60 of Ish in view of Paragraph 39 and Figure 1 of Weskott, first fastening strip of Ish at first end rim portion of finger splint body of Ish, wherein the first end rim portion of the splint body comprises the first base at the proximal phalanx, as taught by Weskott, such that the first fastening strip of Ish wraps around a proximal portion of the proximal phalanx of the finger) is configured for use to wrap around a proximal portion of the proximal phalanx of the finger.
Regarding claim 4, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses wherein a thickness (Ish, Paragraph 46, thickness of between about 0.15 cm and about 0.5 cm; see MPEP 2144.05(I) regarding prima facie case of overlapping ranges, as the disclosed range of 0.15-0.5cm is narrower and falls within the claimed range of 0.05-0.5cm) of the splint body (Ish, Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint)) is within a range of 0.05 to 0.5 cm.
Regarding claim 5, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose wherein the thickness is within a range of 0.1 to 0.3 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of Ish in view of Weksott in view of Bercot from between 0.15-0.5cm to between 0.1-0.3cm  as applicant appears to have placed no criticality on the claimed range (see Specification, Page 7, Paragraph 24, indicating the thickness “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I) obviousness of similar ranges. Lastly, the splint would not function differently with the claimed range and the thickness value is a design consideration of size/proportion in order to provide increased comfort as well as support to a variety of anatomical finger sizes of users, such that there is no unexpected patentable result. 
Regarding claim 6, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above and further discloses wherein the width (Ish, Paragraphs 20, 23-24, 30, and 60, width of finger splint that extends between first and second edges that partially wrap around a user’s finger, corresponds to a width of a user’s finger; Weskott, Paragraphs 16, 38-39, 41 and Figure 1, annular brackets 3,4 has width from each respective end wing 17 forming a width with a web 5 defining first and second edges along lateral and medial sides of the index finger to partially surround the finger) of the splint body (Ish, Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint; Weskott, Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) is configured to allow the splint to surround a periphery of the finger from the palmar side of the finger (Weskott, Paragraphs 38-39 and Figure 1, proximal and distal wings 17 of proximal and distal annular bracket 4,3 partially surrounds the finger from palmar side at proximal phalanx and middle phalanx with gap 18 at a dorsal side of the finger between the two respective proximal and distal wings 17. Also there is a gap at a dorsal side of the finger between the medial and lateral webs 5 that form the opposing joint frame sides 14. Thereby, the orthosis 1A partially surrounds the finger from the palmar side).
However, the combination of Ish in view of Weksott in view of Bercot fails to explicitly disclose wherein the width of the splint body is configured to allow the splint to surround between 40% to 60% of a periphery of the finger.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of the Ish in view of Weksott in view of Bercot to have a width that is configured to surround 40% to 60% a periphery of the finger, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Ish in view of Weksott in view of Bercot would not operate differently with the claimed width and since the width of the first base and second base is intended to partially surround a finger, as taught by both Ish and Weskott, the splint would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal width to surround a desired percentage of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed width range provides no unexpected patentable result. 
Regarding claim 12, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses wherein the splint body (Ish, Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint) includes slotted openings (Ish, Paragraph 50, three pair of slits located at the two end rim portions and the central portion of the splint body) configured for use to receive the first, second, and third straps (Ish, Paragraphs 20, 23-24, 30, 50, and 60, three fastening straps received in the three pair of slits located at the the two end rim portions and the one central portion) to attach the first, second, and third straps (Ish, Paragraphs 20, 23-24, 30, 50, and 60) to the splint body (Ish, Paragraphs 20, 23-24 and 60).
Regarding claim 13, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses the first, second, and third straps (Ish, Paragraphs 20, 23-24, 30, 50, and 60, three fastening straps received in the three pair of slits located at the the two end rim portions and the one central portion) have a length and a width (Ish, Parahgraph 50, fastening strips have a given length and width for wrapping finger). 
However, the combination of Ish in view of Weksott in view of Bercot fails to explicitly disclose a length within a range between 10 cm to 15 cm and a width within a range between 0.3 cm to 1 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Ish in view of Weksott in view of Bercot to have a strap length within a range between 10 cm to 15 cm and a strap width within a range between 0.3 cm to 1 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Ish in view of Weksott in view of Bercot would not operate differently with the claimed length and width and since the length and width of the first, second, and third straps are intended to surround a finger, as taught by Ish, the splint would function appropriately having the claimed length and width of the straps. Further, applicant places no criticality on the range claimed, indicating simply that the length and width “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length and width of the straps to surround a finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed length and width ranges provide no unexpected patentable result. 
Regarding claim 15, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses wherein the splint body (Ish, Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint) includes ventilation perforations (Ish, Paragraph 48, multiple through-holes that extend between a first face and a second, opposite face of the device. The through-holes provide for aeration to the tissue beneath the device, once applied onto the limb. The through-holes may be of any size and shape, may be arranged randomly along the device or in any ordered or semi-ordered array formation).
Regarding claim 17, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses wherein the splint body (Ish, Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint) is formed from a material comprising thermoplastic.
Regarding claim 18, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose wherein the splint body is formed from a material comprising a metal or metal alloy.
Weskott further teaches wherein the analogous splint body 3,4,5 (Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) is formed from a material comprising a metal or metal alloy (Paragraph 13, orthosis 1A made of metal, preferably noble metal alloys and precious metal alloys).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Ish in view of Weksott in view of Bercot, so that the splint body is made of metal alloy, as taught by Weskott, in order to provide an improved splint with an enhanced splint body made of a metal alloy material that provides good functional properties with physical resistance and durability for providing immobilization to a user’s finger (Weskott, Paragraph 13).
Regarding claim 19, Ish discloses a method for immobilizing a joint of a finger, comprising: attaching a splint (Paragraphs 20, 23-24, 30, and 60, splint for a finger joint formed of a malleable material that is heated into a mold corresponding to an anatomical shape of a user’s finger joint and then hardened and fixated into the molded shaped form for providing rigid orthopedic support immobilizing the finger joint by partially wrapping around the finger joint) to a finger, the splint including a splint body (Paragraphs 20, 23-24 and 60, splint body is formed from a monolithic sheet of thermoplastic material that is shaped to partially wrap around the finger joint) having a monolithic structure and having a size to fit the finger and straps (Paragraphs 20, 23-24, 30, 50, and 60, fastening strips received in slits on respective end rim portions as well as central portion of the finger splint to wrap around side of user’s finger that is not supported by the partially surrounding finger splint body), the splint body having a partial-cylindrical shape (Paragraph 20, 23-24, 30 and 60, once the splint body is hardened and fixed into shape, the splint body partially wraps around the finger joint having a formed partial cylindrical shape matching the cylindrical shape of user’s finger at the finger joint) before application to the finger, the splint body being rigid (Paragraphs 20, 23-34, 30, and 60, splint is rigid when hardened and fixed into its partial cylindrical shape) to maintain the partial- cylindrical shape after application to the finger, wherein the partial-cylindrical shape has a longitudinal axis (Paragraphs 20, 23-24, 30, and 60, longitudinal axis of finger splint matches length direction of user’s finger) which, when the splint body is applied to the finger, corresponds to a length direction of the finger, the splint body having a concave side (Paragraphs 20, 23-24 and 60, once the splint body is hardened and fixed into shape, the splint body partially wraps around the finger joint having a formed partial cylindrical shape matching the cylindrical shape of user’s finger at the finger joint. The partial cylindrical shape forms a concave side configured to receive the finger)  to receive the finger and conform to and partially surround the finger, the splint body having a width width (Paragraphs 20, 23-24, 30, and 60, width of finger splint that extends between first and second edges that partially wrap around a user’s finger, corresponds to a width of a user’s finger), extending between first and second edges of the splint body, to partially surround the finger and having a length (Paragraphs 20, 23-24, 30, and 60, length of finger splint on longitudinal axis of finger splint that matches length direction of user’s finger), the monolithic structure of the splint body having a periphery (Paragraphs 20, 23-24, 30, and 60, perimeter edges of finger splint that partially surround finger), wherein attaching the splint to the finger includes wrapping at least a first strap (Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger) attached to a first end portion (Paragraph 50, first end rim portion), wrapping at least a second strap (Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger) attached to a second end portion (Paragraph 50, second end rim portion) around the finger, and wrapping at least a third strap (Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) attached to a central portion (Paragraph 50, central portion) around the finger.
However, Ish fails to explicitly disclose the splint for immobilizing a proximal interphalangeal (PIP) joint of a finger in a straight position while allowing a distal interphalangeal (DIP) joint of the finger to be flexed; the longitudinal axis corresponds to a length direction of the finger with the PIP joint in the straight position; the concave side to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger; the width extending between first and second edges of the splint body along lateral and medial sides of the finger, respectively; the length to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger to maintain the finger straight at the PIP joint without extending across a distal interphalangeal (DIP) joint; the periphery defining a central opening of the splint body, the periphery of the monolithic structure including a first base configured to partially surround the finger from the palmar side at the proximal phalanx of the finger, a second base configured to partially surround the finger from the palmar side at the middle phalanx of the finger, and opposing sides, including the first and second edges of the splint body, that extend between the first and second bases and are configured for placement on opposing lateral and medial sides of the finger to maintain the finger straight at the PIP joint; the first strap attached to the first base around the proximal phalanx of the finger; the second strap attached to the second base around the middle phalanx of the finger; the third strap attached to at least one of the opposing sides.
Weskott teaches the analogous splint 1A (Paragraphs 16, 35, 38-39, 41 and Figure 1, index finger orthosis 1A with annular brackets 3,4 that are located at the ends of the orthosis 1A and come to lie distally and proximally of a PIP joint 13’ for immobilizing PIP joint 13’)  for immobilizing a proximal interphalangeal (PIP) joint of a finger while allowing a distal interphalangeal (DIP) joint (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) of the finger to be flexed; the analogous longitudinal axis (Paragraphs 16, 19, 41, and Figure 1, length direction of finger orthosis 1A matches length direction of a proximal interphalangeal joint 13’ from a proximal phalanx to a middle phalanx) corresponds to a length direction of the finger with the PIP joint; the analogous concave side (Paragraphs 16, 41 and Figure 1, annular brackets 3,4 form concave side to receive index finger from palmar side to partially surround the finger from the palmar side) to receive the finger from a palmar side of the finger and conform to and partially surround the finger from the palmar side of the finger; the analogous width (Paragraphs 16, 38-39, 41 and Figure 1, annular brackets 3,4 has width from each respective end wing 17 forming a width with a web 5 defining first and second edges along lateral and medial sides of the index finger to partially surround the finger) extending between analogous first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14 along medial and lateral sides of the finger) of the analogous splint body 3,4,5 (Paragraphs 16, 19, 41, and Figure 1, distal annular bracket 3 and proximal annular bracket 4 having wings 17. Also, lateral and medial webs 5 connecting the annular brackets 3,4 forming side frames 14) along lateral and medial sides of the finger, respectively; the analogous length (Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint) to extend from a proximal phalanx of the finger across the PIP joint to a middle phalanx of the finger to maintain the finger at the PIP joint without extending across a distal interphalangeal (DIP) joint; the analogous periphery 4,17 (Paragraphs 16, 38-39, 41 and Figure 1, wings 17 and side frames 14) defining a central opening 25 (Paragraph 41 and Figure 1, central opening 25) of the analogous splint body 3,4,5, the analogous periphery 14,17 of the analogous monolithic structure (Paragraph 41 and Figure 1, material development laid flat in one plane of the orthosis 1A forming a monolithic blank structure with size to fit finger) including a first base 17 (Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4 partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) configured to partially surround the finger from the palmar side at the proximal phalanx of the finger, a second base 17 (Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3 partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17) configured to partially surround the finger from the palmar side at the middle phalanx of the finger, and opposing sides 14 (Paragraph 38 and Figure 1, lateral and medial wings 5 forming lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17 on medial and lateral sides of a user’s finger), including the analogous first and second edges (Figure 1, medial and lateral edges of webs 5 forming side frames 14) of the analogous splint body 3,4,5, that extend between the first 17 and second 17 bases and are configured for placement on opposing lateral and medial sides of the finger to maintain the finger at the PIP joint;
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the splint body of the finger splint of Ish, so that the splint body is applied on a palmar side of a PIP joint with a length extending from a first base on a proximal phalanx to a second base on a middle phalanx with opposing sides formed therebetween on lateral and medial sides of a finger to define a central opening, as taught by Weskott, in order to provide an improved splint with an enhanced splint body that allows for support on a palmar side of a PIP joint with the opposing sides that support the PIP joint at lateral and medial sides of a finger joint and the central opening that does not provide pressure from a palmar side at the PIP joint for desirable and comfortable immobilization (Weskott, Paragraphs 16, 38-39, 41).
Therefore, the combination of Ish in view of Weksott discloses straps (Modification of Paragraphs 20, 23-24, 30, 50, and 60 of Ish in view of Paragraphs 16, 38-39, 41 and Figure 1 of Weskott,  fastening strips of Ish that connect to the rim and central portions of the splint body of Ish, wherein the splint body wraps around a palmar side of a user’s finger, as taught by Weksott, such that the fastening strips of Ish wrap around a dorsal side of a finger), with the first strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger) attached to the first base (Weskott, Paragraph 39 and Figure 1, proximal wings 17 of proximal annular bracket 4, defining a proximal first end rim portion, partially surrounds the finger from palmar side at proximal phalanx with gap 18 between the two proximal wings 17) around the proximal phalanx of the finger; the second strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger) attached to the second base (Weskott, Paragraph 39 and Figure 1, distal wings 17 of distal annular bracket 3, defining a distal second end rim portion, partially surrounds the finger from palmar side at middle phalanx with gap 18 between the two distal wings 17)  around the middle phalanx of the finger; the third strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) attached to at least one of the opposing sides (Weskott, Paragraph 38 and Figure 1, lateral and medial wings 5 forming lateral and medial side frames 14 extending straight between a proximal wing 17 and a distal wing 17 on medial and lateral sides of a user’s finger).
However, the combination of Ish in view of Weskott fails to explicitly disclose immobilizing in a straight position. 
Bercot teaches an analogous splint (Page 2/12, line 1 and Figure 1, dorsal splint for immobilizing a distal interphalangeal joint in an extension straight position) for immobilizing a finger joint in a straight position. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the PIP finger splint of Ish in view of Weskott, so that the splint immobilizes and maintains the PIP joint in a straight extended position, as taught by Bercot, in order to provide an improved splint with an enhanced splint body that maintains a finger in a straight extended position for preventing any injury due to finger joint flexion (Bercot, Page 2/12, line 1).
Regarding claim 20, the combination Ish in view of Weskott in view of Bercot discloses the invention as described above. Weskott further discloses wherein the method is used in a method for treating PIP injuries (Weskott, Paragraphs 16, 19, 41, and Figure 1, proximal interphalangeal joint 13’ is fixed and distal interphalangeal is not immobilized as the annular bracket 4 is located on the proximal phalanx and the bracket 3 is located on the middle phalanx. Because the bracket 3 does not extend to the distal phalanx the DIP joint is not fixed by the orthosis 1A; Additionally, see embodiment of Figure 2 with analogous thumb orthosis 1B allowing distal thumb interphalangeal joint 21 to be bent while immobilizing the thumb metacarpophalangeal joint 13, thereby providing further motivation to allow a distal finger joint to be flexed while immobilizing a proximal finger joint).
However, the combination of Ish in view of Weskott in view of Bercot does not disclose the method further comprising instructing a patient to flex the DIP joint of the finger when the splint body is attached to the finger.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to instruct a patient to flex a DIP joint when the splint of Ish in view of Weskott in view of Bercot is attached to the finger, as the length of the splint does not extend to the DIP joint (Weskott, Paragraphs 16, 19, 41, and Figure 1) such that instructing a patient to flex a DIP joint is obvious for therapeutically allowing a user to continue to train and strengthen their DIP joint through mobility especially while the PIP joint is immobilized. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Thurn (EP 2873374 A1).
Regarding claim 3, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose the splint body is uniformly thick throughout the first base, the second base, and the opposing side.
Thurn teaches an analogous splint (Page 3/16, Paragraph 10 and Figure 2, Finger rest 1 for supporting and protecting a finger joint) wherein an analogous splint body 3”,5 (Page 3/16, Paragraph 11 and Figure 2, support element 3 with support section 3” is construed as the opposing sides. Also, two holders 5 are construed as the first base and second base proximal and distal to the proximal interphalangeal joint, respectively) is uniformly thick (Page 4/16, Paragraph 2, The finger support 1 is preferably designed as an one-piece injection molded part. The thickness is preferably between 0.5 mm and 3 mm, such that the thickness of the support section 3” and two holders 5 are capable of being selected to have a uniform thickness throughout) throughout the analogous first base 5, the analogous second base 5, and the analogous opposing side 3”.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the thickness of the first base, second base, and opposing sides of the splint body of Ish in view of Weskott in view of Bercot, so that there is a uniform thickness, as taught by Thurn, in order to provide an improved splint with a uniform thickness that does not interfere with the adjacent finger while still allowing the splint body to provide support to the finger joint, such that the support forces are equal throughout the entire splint body (Thurn, Page 4/16, Paragraph 2). 
Additionally, it would have been obvious to cause the first base, second base, and opposing sides of the splint of Ish in view of Weskott in view of Bercot in view of Thurn to have a uniform thickness, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint would not function differently with the claimed uniform thickness, and the uniform thickness value is a design consideration of size/proportion in order to provide increased comfort as well as equal support throughout a finger to accommodate variety of anatomical finger sizes of users. Lastly, a uniform thickness would not change the principle of operation of the finger splint of Ish because Ish in Paragraph 44 recites the finger splint body “may” have a variable thickness an Paragraph 46 recites the finger splint has “any suitable” thickness, such that a uniform thickness would not teach away from the thickness of the finger splint of Ish. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Basaj (U.S. Patent No. 5848983).
Regarding claim 7, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above. Ish further discloses wherein each of the first strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger), the second strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger), and the third strap (Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) includes a hook and loop fastener (Paragraph 50, each fastening strip made with Velcro, which is a hook and loop fastener).
However, the combination of Ish in view of Weksott in view of Bercot fails to explicitly disclose the hook and loop fastener configured and arranged to enable each of the first strap, the second strap and the third strap to be fastened to itself.
Basaj teaches an analogous splint 56,57,58 (Col. 7, lines 61-62 and Fig. 5, supports 56, 57 and 58 forming splint body) wherein the analogous hook and loop fastener configured and arranged to enable each of the analogous first strap 60 (Col. 8, line 1 and Fig. 5, Holding strap 60 having hook and loop type fastening surfaces), the analogous second strap 61 (Col. 8, line 1 and Fig. 5, Holding strap 61 having hook and loop type fastening surfaces) and the analogous third strap 62 (Col. 8, line 1 and Fig. 5, Holding strap 62 having hook and loop type fastening surfaces) to be fastened to itself (Col. 8, line 1 and Fig. 5, hook and loop fasteners on holding straps 60,61,62 allow straps to be fastened to itself).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the hook and loop fastener of the first, second, and third straps of Ish in view of Weksott in view of Bercot, so that the first, second, and third straps include the hook and loop fasteners to allow the straps to be fastened to itself, as taught by Basaj, in order to provide an improved splint with improved straps that have Velcro fasteners for adjusting the tightness of the straps about the finger portion for reaching a desired tightness, therapeutic effect, and comfortability (Basaj, Col. 8, line 1). 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Schulte (U.S. Patent Pub. No. 20100137769).
Regarding claim 8, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above and further discloses each of the first strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger), the second strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger), and the third strap (Ish, Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger).
However, the combination of Ish in view of Weksott in view of Bercot fails to explicitly disclose wherein the strap includes an adhesive to enable the strap to be fastened to itself or to the splint body.
Schulte teaches the analogous strap 1 (Paragraph 28 and Figures 1-4, tubular device 1 to wrap around finger is a vinyl strap) includes an adhesive 2 (Paragraph 26, material 2 coated with a pressure sensitive adhesive) to enable the analogous strap 1 to be fastened to itself (Paragraph 17, portion 2 with the adhesive completes the wrap on itself) or to the splint body.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first, second, and third straps of Ish in view of Weksott in view of Bercot, so that each of the first, second, and third straps wrap around and fasten to itself by an adhesive, as taught by Schulte, in order to provide an improved splint with an improved strap, such that each respective strap is able to be securely tightened around the finger by the adhesive, for promoting the immobilizing effect at the desired finger joint (Schulte, Paragraph 28). 
Regarding claim 9, the combination of Ish in view of Weksott in view of Bercot in view of Schulte discloses the invention as described above and further discloses wherein the adhesive (Schulte, 2) on the first (Ish, Paragraphs 20, 23-24, 30, 50, and 60, first fastening strip at first end rim portion of finger splint for wrapping around finger), second (Ish, Paragraphs 20, 23-24, 30, 50, and 60, second fastening strip at second end rim portion of finger splint for wrapping around finger), and third (Ish, Paragraphs 20, 23-24, 30, 50, and 60, third fastening strip at central portion of finger splint for wrapping around finger) straps is a reusable adhesive (Schulte, Paragraph 14, adhesive portion 2 is versatile to be reusable many times) enabling the first second and third straps (Ish, Paragraphs 20, 23-24, 30, 50, and 60) to be adhered multiple times to itself (Schulte, Paragraphs 14 and 17, reusable adhesive enabling to be adhered multiple times to itself).
Regarding claim 10, the combination of Ish in view of Weksott in view of Bercot in view of Schulte discloses the invention as described above and further discloses wherein the first, second, and third straps (Ish, Paragraphs 20, 23-24, 30, 50, and 60) including the adhesive (Schulte, 2) are configured to be replaceable straps (Ish, Paragraph 50, fastening strips can be easily disconnected and replaced with other new strips; Schulte, Paragraph 14, strip 1,2 cheap enough to be discarded on a routine basis).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Thibodo (U.S. Patent No. 5947915).
Regarding claim 11, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose wherein the first strap, the second strap, and the third strap are attached to the splint body using an adhesive.
Thibodo teaches an analogous splint 10 (Col. 4, line 26 and Figure 1) wherein the analogous first strap 30 (Col. 4, line 45 and Figure 1), the analogous second strap 26 (Col. 4, line 44 and Figure 1), and the analogous third strap 28 (Col. 4, line 44 and Figure 1) are attached to the analogous splint body 23 (Col. 4, line 45 and Figure 1) using an adhesive (Col. 4, lines 44-46, fastener strips 26, 28, and 30 are attached to the overall splint member 23 by an adhesive).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the connections of the first, second, and third straps to the splint body of Ish in view of Weksott in view of Bercot, so that the first, second, and third straps fasten to the splint body by an adhesive, as taught by Thibodo, in order to provide an improved splint with an improved strap connection that allows for the straps to be securely positioned on the splint body such that they surround the appendage and prevent any unintended strap movement for increased comfort as well as immobilization at the given joint (Thibodo, Col. 4, lines 44-46). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Starkey et al. (WO 2017055858 A1) and Sun et al. (CN 1060398 A) and Repossi (U.S. Patent Pub. No. 20180343990).
Regarding claim 14, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose (1) wherein the splint body has a length within a range between 4 cm and 6.5 cm; (2) wherein the splint body has a width within a range between 2 cm to 4 cm; (3) wherein the central opening has a length within a range between 2.0 cm to 3.0 cm and a width within a range between 1.5 cm to 2.5 cm; (4) wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm.
Starkey teaches an analogous splint 100 (Page 1, lines 12-13, Page 10, line 28 and Figure 1b, splint 100 immobilizes proximal interphalangeal joint) wherein the analogous splint body 104,106,108,110 (Page 9, lines 1-6 and Figure 1b, support portions 104,106 and fixing portions 108,110) has a length within a range between 3 cm and 15 cm (Page 5, lines 5-7, distance between the outer edges of the first and second support portions 104,106 is between 30mm and 150mm, or 3cm and 15cm).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a length of the splint body of Ish in view of Weksott in view of Bercot, so that the splint body has a length within a range between 3 cm and 15 cm, as taught by Starkey in order to provide an improved splint with an enhanced splint body having an optimal length for engaging a finger joint spanning between 4 and 6.5 cm so as to isolate the finger joint and improve therapy (Starkey, Page 5, lines 5-7).
However, the combination of Ish in view of Weksott in view of Bercot in view of Starkey fails to explicitly disclose the length within a range of between 4 cm and 6.5 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the splint body of Ish in view of Weksott in view of Bercot in view of Starkey from between 3-15cm to between 4-6.5cm as applicant appears to have placed no criticality on the claimed range (see Specification, Paragraph 28, indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Lastly, the splint would not function differently with the claimed range and the length value is a design consideration of size/proportion in order to provide increased comfort as well as support to a variety of anatomical finger sizes of users, such that there is no unexpected patentable result. 
However, the combination of Ish in view of Weksott in view of Bercot in view of Starkey as modified fails to explicitly disclose (2) wherein the splint body has a width within a range between 2 cm to 4 cm; (3) wherein the central opening has a length within a range between 2.0 cm to 3.0 cm and a width within a range between 1.5 cm to 2.5 cm; (4) wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm.
Sun teaches an analogous splint (Page 2/9, line 41, splint for clamping fractured phalanx) wherein the analogous splint body (Page 2/9, lines 38-40 and Page 3/9, lines 1-4, plate part and jaws) has a width within a range between 2 cm to 4 cm (Page 3/9, lines 3, width range is 35-40mm, or 3.5 cm to 4 cm; see MPEP 2144.05 prima facie case of obviousness as the taught range of 3.5-4cm falls within and is narrower than the claimed range of 2-4cm). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the splint body of Ish in view of Weksott in view of Bercot in view of Starkey, so that the width range is between 2-4 cm, as taught by Sun, in order to provide an improved splint that surrounds a finger of according width so as to provide a comfortable fit, such that the finger joint is effectively clamped by the splint body (Sun, Page 3/9, line 3). 
However, the combination of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun also fails to explicitly disclose (3) wherein the central opening has a length within a range between 2.0 cm to 3.0 cm and a width within a range between 1.5 cm to 2.5 cm; (4) wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm.
Repossi teaches an analogous splint (Paragraphs 52-53 and Figure 5, item of jewelry worn around finger with rings 20,30,40 that fix onto finger portions, ultimately providing additional strength to the finger) wherein the analogous central opening (Figure 5, opening formed by boundaries of rings 20,30,40 and sliding link 51, wherein a finer is inserted) has a length within a range between 2.0 cm to 3.0 cm (Paragraph 66 and Figure 5, length is between 10mm and 40mm, or 1cm and 4cm, and substantially equal to 23 mm or 2.3cm; See MPEP 2144.05 prima facie case of obviousness of overlapping ranges, as the taught value of 2.3 cm falls within the claimed range of 2-3cm) and a width within a range between 1 cm to 2.5 cm (Paragraph 61, internal diameter of the rings 20,30,40 is between 10mm and 25mm, or 1cm and 2.5cm, such that the diameter of the rings 20,3040 defines the boundaries of the width of the central opening).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the length and width of the central opening of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun, so that the length is between 2 cm to 3 cm and the width is between 1 cm to 2.5 cm, as taught by Repossi, in order to provide an improved splint that surrounds a finger with a central opening that the finger is inserted into, wherein the dimensions of the central opening provide a comfortable and secure fit of the splint to accommodate a respective size of a finger portion (Repossi, Paragraphs 61 and 66).
However, the combination of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun in view of Repossi fails to explicitly disclose the central opening has a width within a range between 1.5 cm to 2 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the central opening of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun in view of Repossi from between 1-2.5cm to between 1.5-2.5cm as applicant appears to have placed no criticality on the claimed range (see Specification, Paragraph 28, indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Lastly, the splint would not function differently with the claimed range and the width value of the central opening is a design consideration of size/proportion in order to provide increased comfort as well as support to a variety of anatomical finger sizes of users, such that there is no unexpected patentable result. 
However, the combination of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun in view of Repossi as modified fails to explicitly disclose (4) wherein the first base and the second base have lengths within a range between 0.7 cm to 2.0 cm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the splint of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun in view of Repossi to have a first and second base with lengths within a range between 0.7 cm to 2 cm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” see MPEP 2144.04(IV)(A). In the instant case, the splint of Ish in view of Weksott in view of Bercot in view of Starkey in view of Sun in view of Repossi would not operate differently with the claimed lengths and since the length of the first base and second base is intended to support a length of a finger, the splint would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply by an example that the length “may” be within the claimed ranges (Specification, Page 7, Paragraph 26). Overall, the optimal length to support a desired length of the finger is given by a design consideration of size/proportion such that a comfortable fit for various anatomical finger sizes is ideally achieved. Thus, the claimed first base and second base length range provides no unexpected patentable result. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ish (US Patent Pub. No. 20190314542) in view of Weskott (EP 2087863 A1) in view of Bercot (FR 2836824 A1), as applied to claim 1, and in further view of Sun et al. (CN 1060398 A).
Regarding claim 16, the combination of Ish in view of Weksott in view of Bercot discloses the invention as described above but fails to explicitly disclose wherein the splint body being fabricated from a material having a shape memory.
Sun teaches an analogous splint (Page 2/9, line 41, splint for clamping fractured phalanx) wherein the analogous splint body (Page 2/9, lines 38-40 and Figure 1, plate part and jaws) being fabricated from a material having a shape memory (Page 3/9, lines 10-11 and claim 4, steel claw plate series made of memory shape alloy).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the splint body of Ish in view of Weksott in view of Bercot, so that the splint body is made of shape memory, as taught by Sun, in order to provide an improved splint with an improved splint that offers increased compatibility with the human body and conformance to the finger inserted along the longitudinal axis of the splint body  (Sun, Page 3/9, lines 10-11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786